
	

113 HR 838 IH: Racial Profiling Prevention Act
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 838
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2013
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide grants to States in order to prevent racial
		  profiling.
	
	
		1.Short titleThis Act may be cited as the
			 Racial Profiling Prevention
			 Act.
		2.Grant program to
			 prohibit racial profiling
			(a)GrantsSubject to the requirements of this
			 section, the Secretary shall make grants to a State that—
				(1)(A)has enacted and is enforcing a law that
			 prohibits the use of racial profiling in the enforcement of State laws
			 regulating the use of Federal-aid highways; and
					(B)is maintaining and allows public
			 inspection of statistical information for each motor vehicle stop made by a law
			 enforcement officer on a Federal-aid highway in the State regarding the race
			 and ethnicity of the driver and any passengers; or
					(2)provides
			 assurances satisfactory to the Secretary that the State is undertaking
			 activities to comply with the requirements of paragraph (1).
				(b)Eligible
			 activitiesA grant received
			 by a State under subsection (a) shall be used by the State—
				(1)in the case of a State eligible under
			 subsection (a)(1), for costs of—
					(A)collecting and maintaining of data on
			 traffic stops;
					(B)evaluating the
			 results of the data; and
					(C)developing and
			 implementing programs to reduce the occurrence of racial profiling, including
			 programs to train law enforcement officers; and
					(2)in the case of a State eligible under
			 subsection (a)(2), for costs of—
					(A)activities to comply with the requirements
			 of subsection (a)(1); and
					(B)any eligible
			 activity under paragraph (1).
					(c)Racial
			 profiling
				(1)In
			 generalTo meet the
			 requirement of subsection (a)(1), a State law shall prohibit, in the
			 enforcement of State laws regulating the use of Federal-aid highways, a State
			 or local law enforcement officer from using the race or ethnicity of the driver
			 or passengers to any degree in making routine or spontaneous law enforcement
			 decisions, such as ordinary traffic stops on Federal-aid highways.
				(2)LimitationNothing in this subsection shall alter the
			 manner in which a State or local law enforcement officer considers race or
			 ethnicity whenever there is trustworthy information, relevant to the locality
			 or time frame, that links persons of a particular race or ethnicity to an
			 identified criminal incident, scheme, or organization.
				(d)Limitations
				(1)Maximum amount
			 of grantsThe total amount of
			 grants made to a State under this section in a fiscal year may not exceed 5
			 percent of the amount made available to carry out this section in the fiscal
			 year.
				(2)EligibilityA State may not receive a grant under
			 subsection (a)(2) in more than 2 fiscal years.
				(e)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized
			 to be appropriated from the Highway Trust Fund (other than the Mass Transit
			 Account) to carry out this section $7,500,000 for each of fiscal years 2013
			 through 2017.
				(2)Contract
			 authorityFunds authorized by
			 this subsection shall be available for obligation in the same manner as if the
			 funds were apportioned under chapter 1 of title 23, United States Code, except
			 the Federal share of the cost of activities carried out using such funds shall
			 be 80 percent, and such funds shall remain available until expended and shall
			 not be transferable.
				
